DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this office action, of which claims 1, 11 and 19 are independent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.
Claim 1 recites a system without claiming associated computer hardware required for execution.  For example, claim 1 recited a system comprising an automated crawler.  The specification does define any hardware associated with the automated crawler. According to MPEP 2111, examiner obliged to give the terms or phrases their broadest interpretation definition awarded by one of an ordinary skill in the art unless applicant has provided some indication of the definition of the claimed terms or phrases.  Therefore, examiner interprets the system as recited in claim 1 is any entity that capable of performing the functions as recited, which include software module.  Thus claim 1 is directed to a software per se system which is directed to non-statutory subject matter.  See MPEP § 2106.03.
Claims 2-10 are rejected for failing to cure the deficiency from their respective parent claim by dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 7, 9, 11, 12, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bettersworth et al., US 20170031894 A1 (hereinafter “Bettersworth”) and in view of Lee et al., US 20140156681 A1 (hereinafter “Lee”).

As to claims 1, 11 and 19,
Bettersworth teaches a system, comprising: 
an automated crawler for crawling a primary online content object and storing a set of results from the crawling in a data storage facility (Bettersworth teaches in paragraph 0025, the collection engine 104 can collect unstructured data that includes unstructured or structured input data of the type described above. For example, in some embodiments, the unstructured data can include human descriptors and thus take the form of resumes, job descriptions, course descriptions, combinations of same, or the like. In many cases, the unstructured data can be collected from the data sources 116. In general, the data sources 116 can include any computer system, data store or the like that is operable to provide data. In an example in which the subject-matter domain of interest is human descriptors or human labor, the computer system could be associated with one or more employers, job-posting websites, educational institutions, etc. with para 0020 and Fig.1 of a metadata storage system 122); 
a parser for parsing the stored set of results from the crawling to generate a plurality of key phrases and to generate a content corpus from the primary online content object (Bettersworth, para 0026, The parsing engine 106 can receive input data of the type collected by the collection engine 104, or received via another component such as the reporting module 113, and output domain-relevant textual segments derived from the input data. For example, the parsing engine 106 can divide the input data into textual segments and apply rules so as to remove content that is deemed non-relevant to whatever subject-matter domain is of interest in a given implementation with para 0050 for the parsing engine 106 parses the input data in a domain-sensitive fashion so as to yield domain-relevant segments of the input data. For example, the block 304 can include dividing the input data into segments. The segments into which the input data is divided can be, for example, sentences, sentence fragments, phrases, combinations of words, etc.); 
a plurality of models for processing at least one of the plurality of key phrases or the content corpus, wherein the processing results in a plurality of topic clusters which arrange topics within the primary online content object around a core topic based on semantic similarity (Bettersworth, para 0056, the topic-based metadata generator 110 projects particular data on a vector space defined by the annotated training model 108, thereby yielding an inferred vector for the input data. In some cases, the particular data can be, for example, domain-relevant segments output by the parsing engine 106); 
a suggestion generator for generating, using output from at least one of the plurality of models, a suggested topic that is similar to at least one topic among the plurality of topic clusters and for storing the suggested topic and information regarding the similarity of the suggested topic to the at least one topic of a topic cluster in a topic cluster data store (Bettersworth, para 0028, The topic-based metadata generator 110 can automatically detect or generate topics of particular data. In some embodiments, the topic generation can be based on word matching or searching with respect to a multi-level taxonomy and/or a pre-classified document corpus. In addition, or alternatively, the topic generation can be based on operation of the vector inference engine 107 with respect to the annotated training model 108. Topic generation using the vector inference engine 107 and the annotated training model 108 will be described in greater detail with respect to FIGS. 3-4); and 
Bettersworth teaches the invention as claimed above, Bettersworth does not explicitly teach an application for developing a strategy for development of online presence content, wherein the application is configured to access the topic cluster data store and includes a set of tools for exploring and selecting one or more suggested topics stored in the topic cluster data store for generating the online presence content, and wherein the generated online presence content is linked to the primary online content object by a cluster of semantically related content.  
However, Lee teaches an application for developing a strategy for development of online presence content, wherein the application is configured to access the topic cluster data store and includes a set of tools for exploring and selecting one or more suggested topics stored in the topic cluster data store for generating the online presence content, and wherein the generated online presence content is linked to the primary online content object by a cluster of semantically related content (Lee, para 0437-0438, FIG. 10 is a diagram representing a possible user interface for accessing functions of the computer system of the present invention, namely for managing stream content. A stream of matched content may be presented initially in a collapsed state, but can be expanded to show other items by clicking on an expand button (72). The user interface shown can be used by the targeting user to navigate through content collections by reviewing headlines and clicking on expanded summary views where desired. The mail builder (68) can be invoked when needed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bettersworth by adding the user interface for accessing functions for managing stream content and used by the targeting user to navigate through content collections as desired as taught by Lee.

As to claims 2 and 12,
The system of claim 1, wherein the application is configured to provide a list of the one or more suggested topics that are of highest semantic relevance for an enterprise based on the parsing of the stored set of results from the crawling (Bettersworth, para 0069, if the subject-matter domain of interest is computing and the multi-level taxonomy relates to computing, a segment using “drive” as a noun may be highly relevant (i.e., as potentially referring to “computer drive”) while a segment using “drive” as a verb may be less relevant (i.e., as potentially referring to driving a vehicle). Accordingly, continuing this example, if it is determined during the part-of-speech tagging at block 506 that the particular segment uses “drive” as a verb, the segment can be removed from the domain-relevant segments or have its domain-relevance value lowered with para 0025 for In an example in which the subject-matter domain of interest is human descriptors or human labor, the computer system could be associated with one or more employers, job-posting websites, educational institutions, etc. See also Fig. 3).  
As to claim 7,
The system of claim 1, wherein the generated online presence content is at least one of website content, mobile application content, a social media post, a customer chat, a frequently asked question item, a product description, a service description, or a marketing message (Bettersworth, para 0025, the collection engine 104 can collect unstructured data that includes unstructured or structured input data of the type described above. For example, in some embodiments, the unstructured data can include human descriptors and thus take the form of resumes, job descriptions, course descriptions, combinations of same, or the like. In many cases, the unstructured data can be collected from the data sources 116. In general, the data sources 116 can include any computer system, data store or the like that is operable to provide data. In an example in which the subject-matter domain of interest is human descriptors or human labor, the computer system could be associated with one or more employers, job-posting websites, educational institutions, etc.).    
As to claims 9 and 18,
The system of claim 1, wherein the application is further configured to access a content of a customer relationship management system (Lee, para 0333, The tracking utility (29) may also communicate platform (10) user and consumer behavior data to the marketing automation platform for example to update the topics and types of interest to the target consumer or target consumer cluster).  
As to claim 10,
The system of claim 9, wherein the application comprises a user interface for developing content regarding the suggested topic for presentation in a communication to a customer, wherein a selection of the suggested topic for presentation to the customer is based at least in part on a semantic relationship between the suggested topic and at least one data record relating to the customer stored in the customer relationship management system (Lee, para 0333, Lee, para 0333, The tracking utility (29) may also communicate platform (10) user and consumer behavior data to the marketing automation platform for example to update the topics and types of interest to the target consumer or target consumer cluster).  
As to claim 20,
The computer-implemented method of claim 19, further comprising linking the generated online presence content to the primary online content object to facilitate traffic between the online presence content and the primary online content object, wherein linking facilitates discovery of the primary online content object and the online presence content by search engines (Lee, para 0023, the content interest parameters include extracted key words and interests, and wherein the interest profile builder also includes or links to a semantic engine to analyze and supplement the meaning of the key terms and interests, which the interest profile builder builds into the applicable content interest profile).

Claims 3-5, 8, 10 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over  “Bettersworth” and in view of “Lee” and further in view of Hill et al. US 20100306249 A1 (hereinafter “Hill”).

As to claims 3 and 13,
The combination of Bettersworth and Lee does not explicitly teach the system of claim 1, further comprising a user interface of the application for presenting the suggested topic, wherein the suggested topic is presented with an indicator of the similarity of the suggested topic to the at least one topic of the topic cluster as calculated by at least one of the plurality of models.
However, Hill teaches a user interface of the application for presenting the suggested topic, wherein the suggested topic is presented with an indicator of the similarity of the suggested topic to the at least one topic of the topic cluster as calculated by at least one of the plurality of models (Hill, Fig. 11a -11b and para 0301-0303).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination of Bettersworth and Lee by adding the improved technique for presenting search query results with relevance and to reduce the computational complexity of assigning ranks to nodes as taught by Hill.

As to claims 4 and 14,
The system of claim 1, further comprising a user interface of the application for presenting the suggested topic, wherein the user interface is configured to facilitate generation of content related to the suggested topic (Hill, para 0304, FIG. 12 is a schematic view of an embodiment of cross-searching, or matching, among users "haves," "wants," and "thoughts." In the embodiment, a first user's "have" (what she "has") can be matched with, or searched against, what a second user, or group of users, "want" (what they "want"). The first user's "have" (what she "has") can also be matched with, or searched against, what the second user, or group of users, "thinks" (e.g., what they are thinking about or have thought about, embodied, for example, as comments).  
As to claims 5 and 15,
The system of claim 4, wherein the user interface includes at least one of key words or key phrases that represent the suggested topic (Hill, para 0301-0304).  
As to claims 6 and 16,
The system of claim 5, wherein the user interface uses at least one of the key words or the key phrases to prompt a user with content for generation of the online presence content (Hill, Fig. 10a providing comment).  
As to claims 8 and 17,
The system of claim 1, wherein the set of tools for exploring and selecting the one or more suggested topics for generating the online presence content facilitates selecting among a plurality of suggested topics, and wherein each suggested topic of the plurality of suggested topics is associated with an indicator of a similarity of a given suggested topic to a topic of a topic cluster of the plurality of topic clusters as calculated by at least one of the plurality of models (Hill, para 0066, presenting to the user, in the user page region, at least one additional category other than the three; before the displaying, permitting the user to select one or more of the at least one additional category to be associated with the post; and displaying in the group page region, with the post, the one or more of the at least one additional category, selected by the user).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The reference Kent et al. (US 20140344213 A1) discloses a method for displaying text in a collaborative web platform for discussions, comprising receiving a set of data items to be added to the web page, said set of data items is related to a subject already displayed in the collaborative web page, an object connected to said subject, a relation data unit for defining the relation between the object and the subject and a direction unit for defining the direction of the relation between the object and the subject and automatically adding the received set of data items to a semantic database that represents subjects of the collaborative web page and displaying the set of data items in the collaborative web page.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARGIS SULTANA whose telephone number is (571)272-6350. The examiner can normally be reached Monday to Thursday 8:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571 272 0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



10/21/2022

/NARGIS SULTANA/Examiner, Art Unit 2164